DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2021 has been entered.
 
Amendments
	Claim 1 has been amended to remove the term “bioglass”, replace “a” with “the” in line 8 (before the phrase “biological tissue matrix material with the microfibrillar shape”), and add the limitation “wherein the biological tissue matrix material is obtained by micronizing tissue”. No new matter has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 1, 3, and 5 under 35 U.S.C. 112(b)
	The replacement of “a” with “the” in line 8 and deletion of “bioglass” in claim 1 resolved the indefiniteness issues. Hence, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1, 3, and 5 under 35 U.S.C. 103
	Traversal of rejections is based on O’Brien et al. and Liu et al. failing to disclose a tissue matrix having “a microfibrillar shape” and an aspect ratio of “0.05-0.95”, as well as the new limitation “wherein the biological tissue matrix material is obtained by micronizing tissue”. Applicant contends that the microfibrillar shape implied in O’Brien et al. (par. [0018]) allegedly does not refer to the shape of the biological tissue matrix but rather to the microfibrillar shape of the collagen fibers per se, which have a diameter of 30-300 nm according to Kaibogaku Zasshi. In contrast, the claimed diameter is 1-1500 [Symbol font/0x6D]m, which the Applicant states is “the diameter of the microfibrillar shape obtained by micronizing tissue” (Applicant Arguments/Remarks, page 8). Neither O’Brien et al. nor Liu et al. teaches that the collagen or acellular tissue matrix material is obtained through micronization. Applicant argues that, in fact, the acellular tissue matrix material of Liu et al. is a non-disintegated “whole block” of matrix material. Similarly, the other cited prior art do not teach micronizing tissue to produce a tissue matrix material having the recited features.
	The traversal has been fully considered. It is conceded that the none of the cited prior art teaches a biological tissue matrix material obtained by micronizing tissue. However, the newly added limitation is considered a product-by-process limitation. As such, only the structure implied by the process is given patentable weight (i.e., extracellular matrix having microfibrillar shape with an aspect ratio of 0.05-0.95, diameter of 1-1500 [Symbol font/0x6D]m, and maintained cross-linked structure). Upon evaluation of the cited prior art, none of the prior art found to teach the required structural characteristics. et al.’s collagen are not microfibrillar in shape having an aspect ratio of 0.05-0.95, and that Liu et al.’s acellular tissue matrix is an intact tissue, are found persuasive.
The rejections of record have therefore been withdrawn. To address the need limitation, an updated prior art search was performed. New prior art were found thus new grounds are set forth below.

New grounds of rejection
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. US 2002/0055143 A1) in view of Koob et al. (US 2016/0199537 A1).
Regarding claim 1: Bell et al. discloses a bone precursor composition suitable for injection (Abstract, par. [0025]) which is the same as the instant application’s “injectable composite material”. The bone precursor composition contains a calcium cement which includes monobasic calcium phosphate monohydrate and beta-tricalcium phosphate, wherein said calcium cement is in the form of granules having a diameter of between about 1 to 500 [Symbol font/0x6D]m (par. [0009]). This teaching satisfies the requirement that the “bioceramic” in the claimed injectable composition has “a particle size of 1 to 500 micrometers”.
Preferably, the bone precursor composition also contains fibrillar collagen or microfibrillar collagen (par. [0015], [0020], [0048]). The bone precursor composition can also include pharmaceutically acceptable injection vehicles such as saline (par. [0018], [0042]).

In an example method, the collagen fibrils or fibril bundles are found to be 0.01-20 [Symbol font/0x6D]m wide (reads on the stipulation that the biological tissue matrix has “a diameter of 1 to 1500 micrometers”) and 10-3000 [Symbol font/0x6D]m long (par. [0092]). Accordingly, for collagen fibrils that are 20 [Symbol font/0x6D]m wide, its diameter to length ratio is 0.007-2 (which satisfies the aspect ratio of “in the range of 0.05-0.95”).
Microfibrillar collagen is prepared through methods known in the art, which typically includes extracting proteins from skin of a mammal like cow or pig (par. [0049]-[0051]). Bell et al. teaches that extracellular matrix proteins comprise collagen (par. [0070], [0077]) and can be produced by freezing a tissue source followed by processing via grinding, washing, and sieving, and then freeze-drying and fragmenting (par. [0075]-[0076]). In the produced extracellular matrix, the micro-architecture and associations among the different molecules of the extracellular matrix are preserved (par. [0078]). 
As stated above, the limitation “wherein the biological tissue matrix material is obtained by micronizing tissue” is a product-by-process limitation. A product-by-process limitation is considered only inasfar as the method of production imparts distinct structural properties to the product. MPEP § 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. In this case, the microfibrillar collagen in Bell et al.’s bone precursor composition is considered to possess the structural characteristics (ex. shape, diameter, diameter to length aspect ratio) imparted by tissue micronization.
Regardless, grinding is known in the art as one technique of micronization that can be used to generate micronized collagen as substantiated by Koob et al. (par. [0077]). Koob et al. teaches micronizing a collagen-containing tissue by cryogenic grinding and then fractionating the produced particles into varying sizes using sieves with different sieve sizes such as 355, 300, 250, 150, and 125 [Symbol font/0x6D]m (par. [0079]-[0082]). 
Thus, a person with ordinary skill in the art would have prepared the microfibrillar collagen through the known technique of micronizing as shown by Koob et al. by grinding a collagen-containing tissue such as the skin of a mammal like cow or pig and then separating the desired size using sieves. It can be expected that the resulting micronized collagen would have “a microfibrillar shape” and “consists essentially of collagen fibers” (absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to “comprising”). Obviousness is based on the rationale that applying a known technique to a known product ready for improvement yields predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Koob et al. also teaches that the micronized composition is formulated with any pharmaceutically acceptable excipients to form a suspension or gelatinous gel et al. does not teach the amount of the pharmaceutically acceptable injection vehicles, which include saline, a person with ordinary skill in the art would have found the recited amount of “2-8 parts of physiological saline or other isotonic aqueous solution” through routine experimentation and optimization based on the teachings of Koob et al.. See MPEP 2144.05 (II)B). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
	Regarding claim 3: the microfribrillar collagen being obtained from skin of a mammal like cow or pig fulfills “wherein said soft tissue of mammals is a soft tissue from a pig, a soft tissue from a bovine, or a soft tissue from human body; said soft tissue is selected from the group consisting of skin, dermis, blood vessel, diaphragm, muscle tendon, ligament, large intestine, small intestine, and nerve tissue”.
Regarding claim 5: the calcium cement being made of monobasic calcium phosphate monohydrate and beta-tricalcium phosphate corresponds to “wherein said bioceramics are hydroxyapatite, [Symbol font/0x61]-tricalcium phosphate, [Symbol font/0x62]-tricalcium phosphate, calcium hydrophosphate, calcium hydrophosphate dihydrate, calcium dihydrophosphate, tetracalcium phosphate, octacalcium phosphate, calcium sulfate, or calcium carbonate”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


RE: Rejection of claims 1, 3, and 5 for nonstatutory double patenting over U.S. 10,821,207 in view of Armitage et al.
	Applicant argues that Armitage et al.’s fibers are different from the instant application’s biological tissue matrix material with the recited properties. In particular, Armitage et al. allegedly fails to teach a biological tissue matrix material obtained by micronizing tissue and having a microfibrillar shape, a diameter of 1-1500 [Symbol font/0x6D]m, diameter to length ratio of 0.05-0.95. 
	Applicant’s arguments have been fully considered. Upon further consideration, it has been determined that the U.S. patent reads on the claims of the instant application without the need to rely on Armitage et al.. Accordingly, the rejections of record have been withdrawn and modified rejections are set forth below. 



Modified rejections
Claims 1, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,821,207 in view of Koob et al. (US 2016/0199537 A1).
U.S. patent 10,821,207 discloses a composite material for bone repair comprising 10-90% of a decellularized biological tissue matrix material as organic phase and 10-90% of a calcium salt as inorganic phase, wherein the tissue matrix material has a microfibrillar shape, and wherein the inorganic phase is distributed in the form of particles within the organic phase. In an embodiment, the tissue matrix material is derived from soft tissue of mammals such as skin, dermis, blood vessel, diaphragm, muscle tendon, ligament, large and small intestine, and nervous tissue of pig, bovine, or human. In another embodiment, the inorganic phase can be bioglass, bioceramic, or mineral containing strontium, zinc, magnesium, or silicon (or salt thereof).
Although the claims at issue are not identical, they are not patentably distinct from each other because the tissue matrix material is defined as having a diameter of 1-250 [Symbol font/0x6D]m and a length of 100-4000 [Symbol font/0x6D]m. These dimensions mean that the diameter to length ratio of the tissue matrix material is 0.00025-2.5. MPEP § 2144.05(I) states that a prima facie case of obviousness exists when the claimed range overlaps or lies inside the range disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997). Since the disclosed aspect ratio of 0.00025-2.5 overlaps with “0.05-0.95”, the claimed aspect ratio is deemed obvious. In addition, the U.S. patent discloses that the composite 
The U.S. patent does not disclose having saline in the composite material. Despite this, Koob et al. shows grinding a collagen-containing tissue and formulating the produced micronized collagen with pharmaceutically acceptable excipients like saline to form a suspension or gelatinous gel composition. The amount can be determined via routine experimentation and optimization such that the resulting composition is flowable and can pass through a needle (par. [0088]-[0089]).

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651